STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the "Agreement") is entered into as of the 31st
day of December, 2010, by and between JOHN GIBBS AND JOHN C. POWER ("Buyers")
and ATHENA SILVER CORPORATION, a Delaware corporation ("Seller").




WHEREAS, Seller owns all of the issued and outstanding shares of the common
stock (the "Common Stock" or "Shares") of Golden West Brewing Company, a
California corporation, (the "Company" or "Golden West").




NOW, THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement and the representations, warranties, and covenants
contained hereinafter, Buyers and Sellers hereby agree as follows:




1.

Purchase and Sale of Shares.  Subject to the terms and conditions herein stated,
Seller shall sell, assign, transfer and deliver to Buyers on the Closing Date
(as hereinafter defined), and Buyers shall purchase and acquire from Seller on
the Closing Date, 100% of the issued and outstanding Shares of the Company.  The
purchase price to be paid by Buyers to Seller on the Closing Date for the Shares
is the sum of $100, to be paid at Closing.




2.

The Closing and Effective Date.  The closing of the purchase and sale of the
Shares shall take place concurrently with the execution hereof and the payment
of the purchase price (the "Closing Date").  The Effective Date of the
transaction shall for all purposes be December 31, 2010 (the "Effective Date").




3.

Additional Agreements.  




(a)

Buyers acknowledge that the Company is currently defunct and inoperative and has
only nominal assets and substantial debts and liabilities.  Buyer’s accept the
Company “as is” and agree that the Seller expressly disclaims any
representations or warranties with respect to the Company, its assets,
liabilities and obligations.




(b)

By separate agreement, in consideration of the Seller granting and issuing to
Buyers an aggregate of 2.5 million shares of Seller’s common stock, the Buyers
agree to indemnify, defend and hold harmless the Seller from and against any
liability or obligation for the Company’s debts, both known and unknown.




4.

Representations and Warranties of Seller.  Seller hereby represents and warrants
to Buyers as follows:




(a)

The Shares represent 100% of the issued and outstanding shares of the Company.




(b)

The execution and the delivery of this Agreement and the consummation of the
transactions contemplated hereby by Seller do not conflict with or result in a
breach or violation of, or default under (or an event that, with notice or lapse
of time, or both, would constitute a default),





1







--------------------------------------------------------------------------------

any of the terms, provisions or conditions of the Articles of Incorporation or
By-Laws of the Company, or any material agreement or instrument to which Seller
or the Company is a party or by which Seller or the Company is bound.




(c)

This Agreement has been duly authorized by all necessary corporate action on
behalf of Seller and has been duly executed and delivered by authorized officers
of Seller and is a valid and binding agreement on the part of the Seller that is
enforceable against the Seller in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and to judicial limitations on the enforcement of the remedy of
specific performance and other equitable remedies.




(d)

Seller owns the Shares, both beneficially and of record, subject to no liens,
encumbrances or rights of others, and has the right to transfer to Buyers the
entire right, title and interest in and to the Shares.  The Shares are validly
issued and nonassessable.




(e)

Seller is not a party to any voting trust or voting agreement, stockholder's
agreement, pledge agreement, buy-sell agreement, or first refusal agreement
relative to the Shares.




(f)

Seller makes no and expressly disclaims any and all representation or warranty
with respect to the financial condition of the Company or its business
operations, assets or the value of the Shares.




5.

Representation and Warranties of Buyers.  Buyers hereby represent and warrants
to Seller as follows:




(a)

Buyers are acquiring the Shares for Buyers' own account for the purpose of
investment and not with a view to, or for sale in connection with, any
distribution of such Shares, nor with any present intention of distributing or
selling such Shares, except insofar as such Shares are included in a public
offering registered pursuant to the Securities Act of 1933 (as amended) or the
disposition thereof is exempt from such registration.  Buyers understand that
the Shares have not been registered under federal or state securities laws and
that such Shares are being offered and sold to Buyers pursuant to a claimed
exemption from the registration requirements of such laws.




(b)

Buyers have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risk of their purchase of the Shares
and have the ability to bear the economic risk of the purchase of the Shares.
 Buyers have had access to such information concerning the Company, which the
Company has made available to Buyers, and has had the opportunity to ask
questions of, and receive answers from, officials of the Company concerning the
business, operations, financial condition, assets, liabilities and other matters
pertaining to the Company.




(c)

Buyers understand that the Shares being acquired hereunder may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act of 1933 (as amended) or pursuant to an exemption therefrom, in which case,
the Company may require that it be furnished with an opinion of counsel for
Buyers reasonably satisfactory to the Company that such





2







--------------------------------------------------------------------------------

registration is not required, or Buyers may present to the Company a letter from
the Securities and Exchange Commission to the effect that, in the event the
Shares are transferred to Buyers without registration, the Commission or the
staff thereof will not recommend any action.  Buyers consent that any transfer
agent of the Company may be instructed not to transfer any of the Shares unless
it receives satisfactory evidence of compliance with the foregoing provisions.




6.

Agreements of Buyers.




(a)

Buyers agree with Seller that in entering into this transaction with Seller and
buying the Shares from Seller, Buyers are not relying upon any statement by
Seller about the Company or the Shares or the value thereof, nor are Buyers
relying upon Seller as a source of information pertaining to the Company or the
Shares or the value thereof.




(b)

Buyers accepts the Shares and control of the Company "as is" and "where is" and
acknowledge that Seller makes no and expressly disclaims any and all
representations or warranties regarding the Shares, the Company or its financial
condition, assets or business operations.




7.

Agreements of Seller.  Seller agrees with Buyers that in entering into this
transaction with Buyers and selling the Shares to Buyers, Seller is not relying
upon any statement by Buyers about the Company or the Shares or the value
thereof, nor is Seller relying upon Buyers as a source of information pertaining
to the Company or the Shares or the value thereof.




8.

Payment of Expenses.  Each party will be liable for its own costs and expenses
incurred in connection with the negotiation, preparation, execution or
performance of this Agreement, including without limitation, any legal,
accounting, and other professional fees and expenses.




9.

Attorney's Fees for Claims.  In the event that a claim is brought by one party
hereto against the other party hereto for breach of any provision hereof or
otherwise arising out of the transaction to which this Agreement relates, the
prevailing party shall be entitled to payment or reimbursement of the expenses
incurred by it in connection with the litigation or the portion thereof as to
which it prevails, including but not limited to, attorneys' fees and costs.




10.

Waiver.  Any of the terms or conditions of this Agreement may be waived at any
time and from time to time in writing by the party entitled to the benefits
thereof without affecting any other terms or conditions of this Agreement.  The
waiver by any party hereto of any condition or breach of any provision of this
Agreement shall not operate as a waiver of any other condition or other or
subsequent breach.




11.

Amendment.  This Agreement may be amended or modified only by a written
instrument executed by the parties hereto.




12.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings, oral or
written, relating to the subject matter hereof.  No representation, promise,
inducement or statement of intention has been made by either party which is





3







--------------------------------------------------------------------------------

not embodied in this Agreement and n party shall be bound by or liable for any
alleged representation, promise, inducement or statement of intention not so set
forth.




13.

Survival of Representations, Warranties and Agreements.  All representations and
warranties contained in this Agreement shall survive the consummation of the
transaction contemplated hereby for a period of two years immediately following
the Closing Date.  All agreements and covenants contained in this Agreement not
fully performed as of the Closing Date shall survive the Closing Date and
continue thereafter until fully performed or until the time for further
performance has expired.




14.

Severability.  In case any provision in this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.




15.

Third Party Beneficiaries.  Each party hereto intends that this Agreement shall
not benefit or create any right or cause of action in or on behalf of any person
other than the parties hereto.




16.

Fax/Counterparts.  This Agreement may be executed by telex, telecopy or other
facsimile transmission, and may be executed in counterparts, each of which shall
be deemed an original, but all of which shall together constitute one agreement.
 




17.

Litigation.  Any litigation commenced which is based in whole or in part upon
claims under or in connection with this Agreement or the transaction
contemplated hereby shall be brought in a court of competent jurisdiction (state
or federal) in the United States of America.




18.

General.  This Agreement shall be construed and enforced in accordance with the
laws of the State of Colorado; may not be transferred or assigned by any party
hereto, other than by operation of law, and shall inure to the benefit of and be
binding upon Buyers and Seller and their respective successors and assigns; and
 may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 The section headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.




BUYERS

SELLER

ATHENA SILVER CORPORATION., a Delaware corporation







____/s/ John Gibbs________________

By:

/s/ Brian Power

John Gibbs

Brian Power

___/s/ John C. Power

______

John C. Power, individually





4





